     Case 3:19-cv-01277-W-WVG Document 23 Filed 07/16/20 PageID.187 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   BLAKE DROZ,                                         Case No.: 19-CV-1277-W-WVG
12                                      Plaintiff,
                                                         ORDER ON JOINT MOTION TO
13   v.                                                  EXCUSE APPEARANCE OF
                                                         DEFENDANT RICHARD FISCHER
14   COUNTY OF SAN DIEGO; RICHARD
                                                         AT ENE
     FISCHER; and DOES 1 through 10,
15
     inclusive,
16                                   Defendants.
17
18         Pursuant to the Court’s June 9, 2020 Order, an Early Neutral Evaluation Conference
19   (“ENE”) will be held in this matter via video conferencing platform Zoom on Wednesday,
20   July 22, 2020 at 9:00 a.m. (Doc. No. 20.) On July 15, 2020, the Parties filed a Joint Motion
21   to Excuse Appearance of Defendant Richard Fischer at ENE. (Doc. No. 22.) In relevant
22   part, the Joint Motion states “Fischer will be available by phone during the ENE. The
23   representative from the County of San Diego has authority to enter into settlement
24   negotiations on Fischer’s behalf; except for punitive damages claims.” (Id., 1:25-28.)
25         The Court DENIES the Parties’ request for lack of good cause. The Joint Motion
26   offers no basis for Defendant Fischer’s seeming unwillingness to participate in the ENE
27   via Zoom. In fact, the Joint Motion makes clear that Defendant Fischer is available
28

                                                     1
                                                                                19-CV-1277-W-WVG
     Case 3:19-cv-01277-W-WVG Document 23 Filed 07/16/20 PageID.188 Page 2 of 2



 1   throughout the entirety of the ENE to participate by phone, if needed. Defendant Fischer
 2   is a named party to this matter and is no insignificant player in this litigation. Accordingly,
 3   the Court’s June 9, 2020 Order (Doc. No. 20) requiring all parties to appear via video
 4   conference for the ENE still stands. Defendant Fischer shall appear via Zoom, as all other
 5   parties and their counsel, in this matter for the July 22, 2020 ENE.
 6         IT IS SO ORDERED.
 7   Dated: July 16, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                  19-CV-1277-W-WVG
